DETAILED ACTION
1.	This is in response to communications 04/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims  1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sim et. al (US 20120170375 A1), Lee (US 2015/0097222 A1), LEE et al. (US 2019/0378574 A1), Oh et al. (US 9,437,310 82) are the closest prior art of record but they do not teach all the limitations of the claims 1, 13, and 17 (and associated dependent claims) as described in details in the following:
Regarding independent claim  1 (and dependent claims 2-12), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 1. A semiconductor device comprising: a source layer on a substrate; a plurality of channel structures on the substrate, the plurality of channel structures each including a vertical insulating layer and a vertical channel layer, the plurality of channel structures extending in a first direction perpendicular to an upper surface of the substrate; a plurality of gate electrodes on the source layer and spaced apart from each other along the first direction on a sidewall of each of the plurality of channel structures, and at least one gate electrode of the plurality of gate electrodes is configured to 
Regarding independent claim  13 (and dependent claims 14-16), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 13. A semiconductor device comprising: a plurality of bitlines; a common source line configured to receive an erasing voltage during an erasing operation; at least one memory cell string connected between one bit line of the plurality of bitlines and the common source line, the at least one memory cell string including a plurality of memory cells, and at least one string select line connected to the one bit line; a gate-induced drain leakage (GIDL) line electrically connected to the common source line, the GIDL line configured to receive a GIDL voltage, 
Regarding independent claim 17 (and dependent claims 18-20), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for the crossed-out limitations -  
Claim 17. A semiconductor device comprising: a substrate; a source layer on an upper surface of the substrate; a plurality of gate electrode layers, the plurality of gate electrode layers includes a lowermost gate electrode configured to provide a gate-induced drain leakage (GIDL) line; a plurality of insulating layers, the plurality of insulating layers and the plurality of gate electrode layers stacked alternately on the source layer; a plurality of channel structures, each of the plurality of channel structures having a vertical insulating layer and a vertical channel layer, the plurality of channel structures extending in a first direction perpendicular to the upper surface of the substrate; a common source extension region including a portion of the source layer which extends along the vertical channel layer, the common source extension region formed to overlap at least a portion of the GIDL line; and a memory controller configured to 

The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 04/30/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). Specially, since prior art of record do not teach limitations described in details above. 
Previously set claim objections are withdrawn based on claim language amendments. Based on previous amendments and arguments, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)